Proceeding pursuant to article 78 of the Civil Practice Act to review and annul a determination of the State Liquor Authority, made October 5, 1961, which revoked petitioner’s wholesale beer license. By order of the Supreme Court, Suffolk County, dated November 15, 1961, made pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.